Citation Nr: 1222238	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  09-48 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1975 to September 1979 and from April 1982 to February 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Service connection for sleep apnea was denied therein.  The Veteran perfected an appeal as to this determination.

In March 2012, the Veteran testified regarding this matter at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

Of note with respect to the aforementioned hearing is that an issue concerning the rating for service-connected status post right inguinal hernia repair was withdrawn.  However, withdrawal is not undertaken herein.  This is because the status post right inguinal hernia repair issue no longer was on appeal at the time of the hearing.  The Board determined that an initial compensable rating of 10 percent, but no higher, is warranted in a September 2011 decision.  This determination was effectuated by the RO in a November 2011 rating decision.  

Also of note with respect to the aforementioned hearing is that the Veteran was afforded 60 days thereafter to submit additional evidence.  None was submitted within this period, but the Veteran did submit a statement requesting "an extension of time to the maximum amount of time allowable by law" so that he could gather additional evidence.  No response to this statement is necessary.  Based on review of his claims file in addition to his Virtual VA "eFolder," this matter is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  VA will notify the Veteran if further action is required.  Set forth below is that he may submit additional evidence during the course of the remand.


REMAND

The issue of entitlement to service connection for sleep apnea unfortunately must be remanded.  Although the Board sincerely regrets the additional delay, adjudication cannot proceed without further development.  VA indeed has a duty to assist claimants in substantiating a claim for VA benefits pursuant to the Veterans Claims Assistance Act (VCAA) of 2000.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

I.  Records

The duty to assist includes making reasonable efforts to help procure pertinent records.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2011).  Reasonable efforts to help obtain records that are in Federal custody consist of making as many requests as are necessary to obtain them.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).  Such requests may cease, however, if it is determined that the records do not exist or that further requests to obtain them would be futile.  Id.  Cases in which it may be concluded that no further efforts are required include those in which VA is advised that the records do not exist or that the custodian does not have them.  38 C.F.R. § 3.159(c)(2) (2011).  

Treatment records from Tinker Air Force Base have been obtained and associated with the claims file.  These records, which essentially are dated through January 2007 (only one is dated thereafter in early February 2007), show that the Veteran has received ongoing treatment for a variety of health problems including obstructive sleep apnea.  However, no treatment records from Tinker Air Force Base dated from February 2007 through present have been obtained and associated with the claims file.  It does not appear that any efforts have been made to obtain such records.  Efforts arising to the level of reasonable are needed to fulfill the duty to assist.  A remand is required so that these reasonable efforts may be undertaken.


II.  Medical Examination and Opinion

The duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  A medical examination and/or medical opinion is necessary when there is:  (1) competent evidence that the Veteran has a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that he suffered an event, injury, or disease in service or manifested certain diseases during an applicable presumption period; (3) an indication that the current disability or symptoms may be associated with service or with another service-connected disability; and (4) insufficient competent medical evidence of record to make a decision on the claim.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

A low threshold is established by the third requirement.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits and credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. 79.

To date, VA has neither afforded the Veteran a medical examination nor solicited a medical opinion regarding his entitlement to service connection for sleep apnea.  The pertinent evidence of record is summarized as follows.  Tinker Air Force Base treatment records show that the Veteran was diagnosed with probable obstructive sleep apnea in November 2002.  This diagnosis was confirmed in December 2002 following referral to a private care provider for a sleep study.  Service treatment records do not show that the Veteran complained of, was treated for, or received a diagnosis of any sleep problem.  He denied such problems on a few occasions.  However, he has recounted in-service snoring which kept others awake when he shared quarters.  E.F., one of the Veteran's supervisors during service, further indicated that the Veteran reported trouble sleeping at night when it was observed he had trouble staying awake during the day.  The Veteran has asserted that his sleep problems continued post-service, that his cousin who is a nurse observed him temporarily stop breathing while taking a nap in 2001 and encouraged him to seek treatment, and that he was diagnosed with sleep apnea once he eventually did so.  Yet no competent medical evidence linking his reported in-service sleep problems with his diagnosed sleep apnea is of record.  Arrangements for a medical examination complete with medical opinion concerning sleep apnea must be made on remand because the foregoing establishes that the requirements triggering the duty to assist in this regard have been met.  

Accordingly, the case is REMANDED for the following action:

1.  Make reasonable efforts to obtain and associate with the claims file treatment records regarding the Veteran from Tinker Air Force Base dated from February 2007 through present.  All action in this regard must be documented in the claims file.  Any records received shall be associated with the claims file.

2.  Review the Veteran's claims file and undertake any further records development indicated.  This shall include obtaining and associating with the claims file, after securing any required authorization, any additional pertinent records identified by the Veteran during the course of this remand.  All action in this regard must be documented in the claims file.

3.  After completion of the development, arrange for the Veteran to undergo an appropriate VA medical examination regarding his sleep apnea.  The claims file shall be made available to and reviewed by the examiner.  The examiner then shall obtain from the Veteran a description of his relevant history as well as his symptoms.  All tests, studies, or evaluations deemed necessary next shall be performed.  

The examiner thereafter shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea is related to his active service.  For purposes of this examination, the examiner should accept the Veteran's report of in-service sleep difficulty as credible.  The examiner shall also discuss the pertinent medical and lay evidence (to include the Veteran's assertion of continuity of symptomatology) of record.  A complete explanation (rationale) shall be provided for this opinion.

If an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea is related to his active service cannot be provided without resort to mere speculation, the examiner shall provide a complete explanation (rationale) for why this is so.  In so doing, the examiner specifically shall indicate whether or not the inability to render the opinion is the result of a need for additional information or of the limits of current medical knowledge having been exhausted.

Each of the above actions shall be documented fully in an examination report.

4.  Finally, readjudicate the issue of entitlement to service connection for sleep apnea.  If the benefit sought is not granted, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the issue the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


